DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1, line 20, before "neutral" insert --first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 20040038180) in view of Clark (7244893).
 	Han et al. (Fig. 2) discloses a power cable comprising a conductive layer (1) which has a water blocking structure of a compact-rounded stranded copper filled with a water blocking compound from a center thereof; an inner semiconductive layer (2) which is formed on the conductive layer and made of a semiconductive thermosetting high-purity compound material; an insulating layer (3) which is formed on the inner semiconductive layer and made of a tree retardant cross-linked polyethylene compound material; an outer semiconductive layer (4) which is formed on the insulating layer and made of a semiconductive thermosetting high-purity compound material; a first neutral conductor water blocking layer (5) which is formed on the outer semiconductive layer and is a semiconductive swellable tape;  a concentric neutral conductor (6) which is formed on the first neutral 
 	Han et al. does not disclose a microcapsule filled with an active agent for extinguishing a flame being applied on at least one of the first neutral conductor water blocking layer and the second neutral conductor water blocking layer, and carbon black being applied on the swellable tape of the first neutral conductor water blocking layer (re claim 1).
 	Clark discloses an electrical cable comprising a microcapsule which is filled with an active agent for extinguishing a flame (col. 5, lines 32-36) and is applied on all polymeric/resin layers in the cable (insulation layer, separator, and jacket layer, see Fig. 3), wherein the microcapsule has a size of 5 µm to 100 µm (col. 4, line 20) (re claim 2), and wherein the active agent is carbon dioxide (re claims 4 and 10).
 	It would have been obvious to one skilled in the art to include the microcapsule as taught by Clark (in all polymeric/resin layers in the cable or) in 
	Although not disclosed by Han et al., it would have been obvious to one skilled in the art to apply carbon black on the first neutral conductor water blocking layer of Han et al. since adding carbon black to the layer to form a semiconductive layer is well-known in the art.
 	It is noted that since the modified cable of Han et al. comprises structure and material as claimed, it is a self-extinguishing power cable (re claim 1); and the microcapsule will breakdown at a temperature between 90ºC and 150ºC (re claim 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Clark as applied to claim 1 above, and further in view of Bliznets et al. (9968813).
 	Claim 3 additionally recites the capsule wall of the microcapsule including a urethane resin.  Bliznets et al. discloses an invention relating to a fire-fighting agent.  Bliznets et al. discloses that microcapsule having capsule wall made of urethane resin is known in the art (col. 1, lines 45-48).  It would have been obvious to one skilled in the art to use a urethane resin for the capsule wall of the microcapsule (of Clark) in the modified cable of Han et al. since urethane resin is .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Clark as applied to claim 1 above, and further in view of Maioli et al. (2014/0326478).
 	Claim 5 additionally recites each swellable tape formed by applying a superabsorbent polymer (SAP) on a nonwoven fabric made of a polyester material.  Maioli et al. discloses an electrical power transmission line (1) comprising a water swellable layer (8 of a basic passivating material which can be water swellable material, [0045]) which is formed by applying a SAP on a nonwoven fabric made of a polyester material ([0066] & [0067]).  It would have been obvious to one skilled in the art to modify each swellable tape of Han et al. to comprise a composite, SAP/nonwoven polyester, tape as taught by Maioli et al. since such tape is known in the art (commercially available, Viledon®).

Response to Arguments
Applicant's arguments filed 11-12-2021 have been fully considered but they are not persuasive.
In this and previous Office Actions, examiner states that it is well-known in the art to apply carbon black on a tape or layer.  Applicant argues that examiner relies on well-known fact without providing evidence.  
 	MPEP § 2144 (I) states "rationale may be in a reference or reasoned from common knowledge in the art."  MPEP § 2144.03 (C) states " If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2)."  The following references are cited herewith to support the examiner's assertion of official notice:
 	Yamamoto et al. (US 4029830, Figs 2 & 5, col. 2) teaches carbon black being applied (via layer 5) on layer 4.
 	Wahl (US 3935042, layer 20, col. 4, line 16) teaches carbon black being applied (via layer 20) on layer 18.
 	Mildner (US 3795540, Fig. 6, col. 6, lines 69-70) teaches carbon black being applied to layer 63.
 	Regarding claim 5, applicant argues that Maioli et al. fails to disclose "wherein the swellable tape of each of the first neutral conductor water blocking layer and the second neutral conductor water blocking layer is formed by applying a superabsorbent polymer (SAP) on a nonwoven fabric made of a polyester material."  Examiner would disagree because Maioli et al. does teach a swellable tape formed by applying a SAP on a nonwoven fabric made of a polyester ([0066] and [0067]).  Features of the first neutral conductor water blocking layer and the second neutral conductor water blocking layer, each being a swellable tape are disclosed in Han et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847